Citation Nr: 1434333	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and Ms. V.R.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran and a Ms. V.R. testified before the undersigned via a video-conference hearing in September 2012.  A transcript of this hearing is of record.  The Board reviewed the paper claims file and electronic records contained in Virtual VA in considering the present appeal.  Currently, VA has not filed records in the Veterans Benefits Management System (VBMS) relevant to the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's central assertion on appeal is that he developed prostate and lung cancers due to exposure to herbicide agents during service.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e), including prostate cancer and respiratory cancers such as lung cancer, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

In this case, the record shows that the Veteran has the relevant disabilities.  Regarding exposure, the Veteran's service records do not document service in the Republic of Vietnam.  Instead, he was documented to have served in Thailand.  However, the Veteran has asserted in multiple statements and in his Board testimony that he was on a plane that landed in Saigon, Vietnam in approximately March 1967 and February 1968 on his way to and from Thailand, with him stepping off of the plane.  See Board Hearing Transcript, pages 3-4.  The AOJ has not sought evidence to verify this assertion, and the Board finds that the duty to assist extends to developing this aspect of the claim.  Therefore, the Board remands for this development.

Lastly, the most updated VA treatment records of file are dated in February 2012 from the Muskogee, Oklahoma VA Medical Center (VAMC) and the Tulsa, Oklahoma Outpatient Clinic (OPC).  Upon remand, the AOJ should seek updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1)  Obtain VA treatment records from the Muskogee VAMC and Tulsa OPC dated from February 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2)  Complete all appropriate development to seek verification that the Veteran was on a plane that landed in Saigon, Vietnam in approximately March 1967 and February 1968 on his way to and from Thailand, with him stepping off of the plane.  The results of all attempts to verify the Veteran's assertion should be associated with the claims file.

3)  Thereafter, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


